Citation Nr: 9925150	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-15 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Death Pension benefits in the calculated amount of 
$22,192.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
December 1947; he died on October [redacted], 1987.  The 
appellant is his widow.

This matter arises from a June 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Louisville, Kentucky, Regional 
Office (RO).  Therein, it was held that collection of the 
overpayment of Improved Death Pension benefits in the amount 
of $22,192 would not violate the principles of equity and 
good conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

During the pendency of this appeal, the appellant requested a 
video-conference hearing before a member of the Board.  Such 
a hearing was conducted by the undersigned on May 18, 1999; a 
transcript of that proceeding is of record.  


REMAND

At the video-conference hearing conducted on May 18, 1999, 
the appellant appears to have testified that when she first 
received Social Security benefits in December 1994, her award 
included over a year's worth of back payments.  The 
overpayment in question was calculated based on information 
that the appellant had first received Social Security 
payments in September 1993.  In view of the May 1999 
testimony, it appears that an implicit challenge to the 
calculation of the actual amount of the overpayment has been 
raised.  Under the circumstances, the Board believes that the 
RO should attempt to determine when the appellant actually 
received her first Social Security check.  This must be 
accomplished to ensure that the proper effective date was 
employed in terminating the appellant's pension benefits as 
the calculation of the overpayment would be affected thereby.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the Social 
Security Administration and request 
clarification of the date of issuance and 
amount of the initial Social Security 
benefit check to the appellant.  All 
information received should be made a 
permanent part of the appellate record.

2.  The RO should then determine whether 
any adjustment in the termination date of 
the appellant's Improved Death Pension 
award should be made.  If corrective 
action is necessary, it should be 
accomplished, and the calculation of the 
amount of the debt adjusted accordingly.  

3.  The COWC should again review the 
waiver claim.  If the benefit sought on 
appeal is not granted, both the appellant 
and her representative should be 
furnished a supplemental statement of the 
case addressing both the manner and 
details of the calculation of the actual 
amount of the overpayment as well as 
consideration of the waiver claim under 
applicable laws and regulations.  After 
affording the appellant and her 
representative an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The purpose of this remand is both to obtain clarifying 
information and to accord the appellant due process of law.  
The appellant and her representative are free to submit 
additional evidence and argument in support of the appeal.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



